Exhibit 10.21

THIRD AMENDMENT OF LEASE

REGARDING MASON TENDER SPACE

This THIRD AMENDMENT OF LEASE, made as of this 1st day of January, 2006, between
THE RECTOR, CHURCH WARDENS AND VESTRYMEN OF TRINITY CHURCH IN THE CITY OF NEW
YORK, having its office and address at 74 Trinity Place in the Borough of
Manhattan, City, County and State of New York (hereinafter referred to as the
“Landlord”), PHOTODISC, INC., a corporation organized under the laws of the
State of Washington, having an address at 601 North 34th Street, Seattle,
Washington 98103 (hereinafter referred to as the “Tenant”) and GETTY IMAGES,
INC., a corporation organized under the laws of the State of Washington, having
an address at 710 North 34th Street, Seattle, Washington 98103 (hereinafter
“Getty Images”).

W  I  T  N  E  S  S  T  H:

WHEREAS, the Landlord and Tenant entered into an agreement of lease, dated as of
April 1, 2000, as amended and supplemented by the First Amendment of Lease,
dated as of October 31, 2000 and the Agreement Regarding Sixth Floor Premises
dated as of June 19, 2001, the Second Amendment of Lease dated as of May 31,
2002, and various letter agreements (as so amended the “Lease”), wherein the
Landlord leased to the Tenant the entire 4th and 6th floors and a portion of the
5th floor as described in the lease (the “Original Premises”), in the building
of the Landlord known as 75 Varick Street (a/k/a One Hudson Square), New York,
New York for a term to commence April 1, 2000 and expire (unless sooner
terminated in accordance with the provisions of the lease) on March 31, 2015 at
the rentals and upon the other terms, covenants and conditions in such lease set
forth; and

WHEREAS, pursuant to the terms of the Lease, commencing as of October 1, 2007, a
portion of the 5th floor of the building as shown on Exhibit A-10 to the Lease
and designated and defined as the “Mason Tender Space” will be leased by the
Tenant and become part of the premises leased pursuant to the Lease; and

WHEREAS, the Landlord has arranged for the early termination of the lease
relating to the Mason Tender Space and the early surrender of the Mason Tender
Space, and the Landlord

 

-1-



--------------------------------------------------------------------------------

and the Tenant wish to enter into this amendment of the Lease for the purposes
of (i) confirming their agreement that the Tenant will commence to lease the
Mason Tender Space as of January 1, 2006, and (ii) to set forth the terms
applicable to the Tenant’s leasing of the Mason Tender Space.

NOW, THEREFORE, it is hereby mutually covenanted and agreed between the parties
hereto as follows:

1. Lease Amendments. The Lease shall be and it hereby is modified in the
following respects effective on January 1, 2006:

(a) Addition of Mason Tender. Effective as of January 1, 2006, the Mason Tender
Space shall be part of the premises demised under the Lease which the Landlord
lets and leases to the Tenant and, the Tenant takes and hires from the Landlord,
for the remainder of the term of the Lease and upon all of the terms, covenants
and conditions set forth herein.

(b) Fixed Rent. In order to reflect the leasing of the Mason Tender Space:

 

  (i) for the period commencing January 1, 2006 and ending September 30, 2007,
the fixed annual rent payable under the Lease is hereby increased by $269,308.00
per annum (which amount represents the fixed rent for the Mason Tender Space),
which shall be payable in equal monthly installments of $22,442.33 per month, in
advance on the first day of each calendar month and otherwise as provided in the
Lease, with the effect that during such period, the total annual fixed rent
payable pursuant to the Lease shall be $7,817,164.00 per annum, which shall be
payable in equal monthly installments of $651,430.33 per month, payable in
advance on the first day of each calendar month and otherwise as provided in the
Lease; and

 

  (ii) for the period commencing October 1, 2007 and ending March 31, 2010, the
fixed annual rent payable under the Lease is hereby increased by $356,833.00 per
annum (which amount represents the fixed rent for the Mason Tender Space), which
shall be payable in equal monthly installments of $29,736.08 per month, in
advance on the first day of each calendar month and otherwise as provided in the
Lease, with the effect that during such period, the total annual fixed rent
payable pursuant to the Lease shall be $7,904,689.00 per annum, which shall be
payable in equal monthly installments of $658,724.08 per month, payable in
advance on the first day of each calendar month and otherwise as provided in the
Lease; and

 

-2-



--------------------------------------------------------------------------------

  (iii) for the period commencing April 1, 2010 and ending March 31, 2015, the
fixed annual rent payable under the Lease is hereby increased by $383,246 per
annum (which amount represents the fixed rent for the Mason Tender Space), which
shall be payable in equal monthly installments of $31,937.17 per month, in
advance on the first day of each calendar month and otherwise as provided in the
Lease, with the effect that during such period, the total annual fixed rent
payable pursuant to the Lease shall be $8,502,803.00 per annum, which shall be
payable in equal monthly installments of $708,566.91 per month, payable in
advance on the first day of each calendar month and otherwise as provided in the
Lease.

(c) Additional Rent. With respect to the Mason Tender Space, (i) during the
period commencing on January 1, 2006 and ending September 30, 2007, the Tenant
shall not pay any real estate tax escalation or operating expense escalation,
and (ii) during the period commencing October 1, 2007 and ending March 31, 2015,
the Tenant shall pay real estate tax escalation and percentage escalation in
accordance with the provisions of Article THIRTY of the lease.

(d) Free Rent period. The landlord and the Tenant confirm their agreement that,
as contemplated by paragraph (g) of Article ONE of the Lease, and subject to the
conditions set forth therein, the Tenant shall not be required to pay fixed rent
with respect to the Mason Tender Space ($29,736.08 per month) (i) for the period
commencing October 1, 2007 and ending January 31, 2008 and (ii) for the period
commencing February 1, 2009 and ending May 31, 2009.

2. Landlord’s Work. (a) The Tenant is leasing the Mason Tender Space in “as is”
condition, and the Landlord is not, either at this time, prior to October 1,
2007, or at any other time, required to make, install or construct any changes
or improvements in the Mason Tender Space to prepare such space for occupancy by
the Tenant. The Tenant confirms that the Landlord has no further obligations
with respect to the work specified in the Work Letter attached as Exhibit C to
the Lease.

(b) Article FORTY-SIX of the Lease provides, subject to the terms and conditions
set forth therein, that the Landlord shall reimburse the Tenant up to a maximum
of $103,580 for

 

-3-



--------------------------------------------------------------------------------

Improvements made in the Mason Tender Space. The Landlord (i) agrees that such
amount shall be increased by $20,716.00, so that the total reimbursement amount
applicable to the Mason Tender Space is $124,296 and (ii) confirms that such
total reimbursement is available effective as of January 1, 2006.

(c) Pursuant to item no. 1 under the caption “Landlord’s Additional Work” of the
Work Letter attached as Exhibit “C” to the Lease, the Landlord is required to
supply 190 tons of condenser-water cooled air conditioning to the 5th floor of
the building. The Tenant confirms that the Landlord has performed, and
discharged from, this obligation.

2. Brokerage Commission. The Tenant agrees to indemnify and hold harmless the
Landlord from and against all demands, liabilities, losses, causes of action,
damages, costs and expenses (including, without limitation, attorneys’ fees and
disbursements) suffered or incurred in connection with any claim for a brokerage
commission, finder’s fee, consultation fees or other compensation arising out of
the leasing of the Mason Tender Space, pursuant hereto and/or the Lease,
including without limitation any such claim asserted by either CB Richard Ellis,
Inc. or Plymouth Partners, Ltd.

3. Confirmation of Guaranty. Getty Images, Inc. (“Getty”) joins in this
agreement to confirm that (a) the Lease Guaranty Agreement dated April 6, 2000
(the “Guaranty”), pursuant to which Getty guaranteed the obligations of the
Tenant under the Lease, as amended, remains in full force and effect, (b) Getty
consents to the Tenant’s entering into this Third Amendment of Lease, (c) Getty
agrees that the obligations of Tenant guaranteed by Getty pursuant to the
Guaranty include any additional obligations agreed to and undertaken by the
Tenant under this Third Amendment of Lease, and (d) that the reference in the
Guaranty to the “Lease” shall mean the Lease, as amended and supplemented to
date, and as further amended and supplemented by this Third Amendment of Lease.

4. Lease Ratification. The Lease is hereby ratified and the parties confirm
that, except as modified hereby, the Lease remains unmodified and in full force
and effect.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused these presents to be duly executed
as of the day and year first above written.

 

THE RECTOR, CHURCH-WARDENS AND
VESTRYMEN OF TRINITY CHURCH
IN THE CITY OF NEW YORK

By:

 

/s/ Jason Pizer

 

Director of Leasing

By:

 

/s/ Carl Weisbrod

 

Executive Vice President of Real Estate

By:

 

/s/ Stephan Duggan

 

Chief Financial Officer

PHOTODISC, INC.

By:

 

/s/ Elizabeth J. Huebner

 

(L.S.)

 

Name: Elizabeth J. Huebner

   

Title: SVP & CFO

  GETTY IMAGES, INC.  

By:

 

/s/ Elizabeth J. Huebner

 

Name: Elizabeth J. Huebner

   

Title: SVP & CFO

 

 

-5-